=,•:c-~·~~~~~~~~~~~~~=\)Jl11·
                            I
~45B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I of1

                                                                                                                                              ,,i!
                                   UNITED STATES DISTRICT COURT                                                                               II
                                                                                                                                              I\
                                             SOUTHERN DISTRICT OF CALIFORNIA                                                                  i
                                                                                                                                              l!
                    United States of America                             JUDGMENT IN A CRIMINAL CASE
                                    v;                                   (For Offenses Committed On or After November 1, 1987)


                   Adolfo Damian-Hernandez                               CaseNumber: 3:19-mj-22101




REGISTRATION NO. 80155298

THE DEFENDANT:
 lZl pleaded guilty to count(s) ~~~--'--~~~~~~~~~~~fffi,_::_.;_'-'='-"-'-'"""-'Llll-c.LUlW,;Atff
                                 1 of Complaint                                                 'EJAtM+-
                                                                                                    DEPUTY
 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                  Nature of Offense                                                         Count Number(s)
8:1325                           ILLEGAL ENTRY (Misdemeanor)                                               1

  D The defendant has been found not guilty on count(s)               ~~~~~~~~~~~~~~~~~~~




  D Count(s)       ~~~~~~~~~~~~~~~~~~
                                                                          dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              D TIME SERVED

  lZl Assessment: $10 WAIVED lZl Fine: WAIVED
  lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
   D Court recommends defendant be deported/removed with relative,                           charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                       Friday, May 24, 2019
                                                                       Date of Imposition of Sentence


                                                                       :Micfiae[J. Seng
                                                                       HONORABLE MICHAEL J. SENG
                                                                       UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                 3:19-mj-22101
